ORDER

PER CURIAM.
AND NOW, this 25th day of April, 2006, there having been filed with this Court by Steven C. Courtney his verified Statement of Resignation dated March 17, 2006, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Steven C. Courtney be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to March 3, 2006, and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. *456Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.